Exhibit 10(i)(i)

Compensation of Outside Directors

The compensation program for our outside directors, effective as of January 1,
2008, is as follows:

 

Annual retainer fee

   $ 35,000

Supplemental annual retainer fee (Vice Chair only)

   $ 20,000

Annual retainer fee for Chair of the Audit Committee

   $ 15,000

Annual retainer fee for Chair of each other committee

   $ 5,000

Attendance fee for each Board meeting

   $ 1,500

Attendance fee for each committee meeting

   $ 1,500

Each of the outside directors is also granted a discretionary award annually,
consisting of a credit to an account established on behalf of each outside
director under the Deferred Compensation Plan for Directors II in the amount of
$65,000.

In addition, Board members are reimbursed for all expenses incidental to
attendance at a meeting of the board of directors, a meeting of a committee of
the board of directors, and any other expenses incurred on behalf of the
corporation.